MEMORANDUM**
Ronald Eugene Vollmar, Jr. appeals the 24-month sentence imposed following the revocation of his supervised release. We dismiss this appeal as moot because Vollmar has recently completed serving his entire sentence, and thus lacks standing to raise any challenge to it. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (citing Spencer v. Kemna, 523 U.S. 1, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.